On Application for Reinstatement.
This cause came on for further consideration upon the filing of an application for reinstatement, which this court shall consider as an application for termination of probation, by respondent, James E. Caywood, Attorney Registration No. 0020157, last known business address in Euclid, Ohio.
The court coming now to consider its order of November 15,1989, suspending respondent, James E. Caywood, from the practice of law for a period of two years, but staying said suspension pending his successful completion of two years of probation, finds that respondent has substantially complied with that order and with the provisions of Gov.Bar R. V(9).
THEREFORE, IT IS ORDERED by the court that the probation of James E. Caywood be, and hereby is, terminated.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1).
For earlier case, see Disciplinary Counsel v. Caywood (1989), 46 Ohio St.3d 186, 546 N.E.2d 411.
On Application for Termination of Probation.
This cause came on for further consideration upon the filing of an application for reinstatement by respondent, James E. Caywood.
The court coming now to consider its order of December 11, 1991, suspending respondent, James E. Caywood, from the practice of law in Ohio for a period of one year pursuant to Gov.Bar R. (7)(c) (now [6][B][3]), finds that respondent has substantially complied with that order and with the provisions of Gov.Bar R. V(10). Therefore,
IT IS ORDERED by the court that James E. Caywood be, and hereby is, reinstated to the practice of law in the state of Ohio.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1).
*1217For earlier case, see Cuyahoga Cty. Bar Assn. v. Caywood (1991), 62 Ohio St.3d 185, 580 N.E.2d 1076.
Moyer, C.J., A.W. Sweeney, Douglas, Wright, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.